STATE OF MICHIGAN

                           COURT OF APPEALS



ANDREA DAWN POWELL,                                                UNPUBLISHED
                                                                   June 25, 2015
               Plaintiff-Appellant,

v                                                                  No. 323957
                                                                   Montcalm Circuit Court
DUSTIN JAMES POWELL,                                               LC No. 04-003203-DM

               Defendant-Appellee.


Before: METER, P.J., and SAWYER and BOONSTRA, JJ.

PER CURIAM.

       Plaintiff appeals as of right the September 22, 2014 order requiring that she and
defendant share joint physical and legal custody of their two children. We affirm.

        On December 29, 2005, the trial court entered a judgment of divorce ending the parties’
marriage. The parties were granted joint legal custody of the minor children and plaintiff
received sole physical custody of the children. Defendant was granted reasonable visitation with
the minor children.

        On January 6, 2014, defendant filed a petition for a change of custody which requested
that the trial court award the parties joint physical custody with them alternating weeks with the
minor children.

        On February 13, 2014, a referee held a hearing on defendant’s custody motion. After
hearing testimony, the referee found that there was a material change in circumstances and
proper cause to address child custody because plaintiff had recently moved in with her boyfriend
James Carnes and there was “an issue” regarding whether Carnes’ home had adequate room for
the minor children. The referee indicated that plaintiff’s act of moving in with Carnes implicated
best-interest factors (b), (c), (d), and (e) under MCL 722.23. The referee entered a
recommendation that the trial court find that defendant had shown “a material change in
circumstances or other proper cause to review the matter of custody.” The trial court signed the
recommendation and entered it as an order.

       On May 8, 2014, and on June 11, 2014, the referee held a custody hearing. After hearing
testimony regarding the minor children’s best interests, the referee recommended joint legal
custody for the parties and that defendant receive sole, primary physical custody of the minor
children. Plaintiff objected to the recommendation, and on September 11, 2014, the trial court

                                               -1-
held a de novo hearing. On September 15, 2014, the trial court issued its opinion and order
regarding custody. Based on the testimony at the custody hearing, the trial court found that there
was an established custodial environment with plaintiff, but that there was clear and convincing
evidence that the parties should share joint legal and physical custody.

       On appeal, plaintiff argues that the referee erred when it found that there was a material
change in circumstances and proper cause because the record did not show that her move into
Carnes’ home had a significant effect on the minor children’s well-being. Because plaintiff did
not object to the referee’s recommendation within 21 days, this issue is unpreserved. MCR
3.215(E)(4). Accordingly, we decline to review this issue.

        We now turn to the question whether the trial court erred in changing custody of the
children. In regard to child custody, “all orders and judgments of the circuit court shall be
affirmed on appeal unless the trial judge made findings of fact against the great weight of
evidence or committed a palpable abuse of discretion or a clear legal error on a major issue.”
MCL 722.28. “Under this standard, a reviewing court should not substitute its judgment on
questions of fact unless the factual determination ‘clearly preponderate[s] in the opposite
direction.’ ” Pierron, 486 Mich. at 85, quoting Fletcher, 447 Mich. at 879. In reviewing factual
findings, this Court defers to the trial court’s determination of credibility. Shann v Shann, 293
Mich. App. 302, 305; 809 NW2d 435 (2011). “The trial court’s discretionary rulings, such as to
whom to award custody, are reviewed for an abuse of discretion. An abuse of discretion exists
when the trial court’s decision is so palpably and grossly violative of fact and logic that it
evidences a perversity of will, a defiance of judgment, or the exercise of passion or bias.”
Berger v Berger, 277 Mich. App. 700, 705; 747 NW2d 336 (2008) (citation omitted).

        Both parties raise challenges to the trial court’s findings on several of the best-interest
factors. While we may not have reached exactly the same factual conclusion as the trial court on
every issue and sub-issue, we cannot say that such minor differences would lead to a factual
determination that preponderates in the opposite of the trial court’s determination. In short, we
are not persuaded that the trial court’s conclusion was against the great weight of the evidence or
otherwise constituted an abuse of discretion or a clear legal error.

       Finally, plaintiff argues that the trial court erred by refusing to hear testimony and live
evidence from the parties at the de novo hearing. But plaintiff never requested to present
evidence at the de novo hearing. The trial court entered a scheduling order that established the
deadline to file a motion to supplement the record at the de novo hearing. Plaintiff filed no such
request. Accordingly, we decline to review this issue on appeal.

       Affirmed. Defendant may tax costs.

                                                            /s/ Patrick M. Meter
                                                            /s/ David H. Sawyer
                                                            /s/ Mark T. Boonstra




                                                -2-